WEIMER, J.,
concurring in part, dissenting in part.
hi agree with the majority that the respondent has engaged in professional misconduct. However, I respectfully disagree with the majority’s sanction.
Given the findings by the hearing committee and the disciplinary board, and given that each of those tribunals would have imposed a significantly lesser sanction than that imposed by the majority, I believe a lesser period of active suspension than that imposed by the majority would satisfy the purposes of the attorney disciplinary system.
On the other hand, because of the respondent’s prior discipline, .the respondent does not merit the downward deviation from a suspension to the reprimand issued by the disciplinary board.
Between these two extremes of the majority’s suspension of one year with six months deferred and the disciplinary board’s reprimand, I would impose' a suspension of one year but deferred with an active period of 90 days suspended from the practice of law.
In other respects, I fully concur with the majority’s imposition of supervised probation of two years with conditions, including the requirement to successfully complete the Louisiana State Bar Association’s Ethics School. .⅞.,